                  Case 7:19-cr-00772-KMK Document 29 Filed 03/11/20 Page 1 of 1




                                       CALHOUN       &   LAWRENCE. LLP
                                               ATTORNEYS AT LA

                                                   s,;~~NES5T::ET      v1 EMO ENDORSED
                                            WHITE PLAINS, NEW YORK 10601
CLINT ON W. CALHOUN , 111•                                                                      (914) 946 - 5900
KERRY A . LAWRENCE••
                                                                                              FAX (914) 946-5906
REBECCA R. BROWN••
                                             March 11, 2020
 •ALSO ADMITTED IN VA & DC
.. ALSO ADMITTED IN CT




      BYECF
     Honorable Kenneth M. Karas
     United States District Judge
     United States Courthouse
     300 Quarropas Street
     White Plains, NY 10601

               Re:       United States v. Nestor Aienes Martinez-Palma
                         19 Cr. 772 (KMK)

     Dear Judge Karas:

            I am writing with the consent of the Government to request that the pretrial conference
     presently scheduled for March 12, 2020 be adjourned to for sixty days to May 14, 2020 ..

            The defendant and counsel are still reviewing discovery in this case and the parties are
     also engaged in plea discussions. The period between March 12 and the requested new
     conference date will be used to hopefully reach a resolution of this case.

           The defendant agrees to an exclusion ohime pursuant to the Speedy Trial Act up through
     May 14, 2020 or whatever date is set for a conference . .

              Thank you for the Court's consideration of this request.

                                             Respectfully submitted,

                                               \{.IZ \/ v\ A~ ~
                                             Kerry A. Lawrence           /'     L1
                                                                         V- (C.U'I~ •
     KAL/kvm
                                                                         /l,i N,w Ct1~fJ\G1. J~tl ,,
                                                                                                          r.·
     cc:      AUSA Matthew Andrews
                                                                     ~o/ I~ 2P w1.,~ 10 3 (,~ i~
                                     ~ o#J                         <k'c\'-LJ U•·-f ( -A.ta, ,1 -fu Jvff'r<c.;1s ci-
                                                                jl-6+1 "'J fCJ c;-llo'-v' {c, j1sto11'..% ,~,llf~ .
                                   I( 10                      .__ t1 v.s.c. cf 3,t..t o. )c=1)c-4J .
                                  tt-/i1-~1         HJ
                                                              ~('
